          Case 3:20-cv-00614-GPC-BLM Document 5 Filed 04/27/20 PageID.25 Page 1 of 3
--
                                                                                                FILED
      1    IRVIN MUSGROVE                                                                         APR 2 7 2020
      2    irvinvsoha2020@gmail.com
           1540 S Escondido Blvd Apt 2310                                                 CLERK US DISTRICT COURT
                                                                                       SOUTHERN ')l~T1'l!C•f)!C C6:JFO ~l'JIA
      3    Escondido, CA 92025                                                         BY           ',"'w"i /       OE' UTY
                                                                                                      j'   --


      4    Tel: 442-286-1876

      5
      6
      7
      8                     UNITED STATES DISTRICT COURT
      9                    SOUTHERN DISTRICT OF CALIFORNIA
     10
     11
     12
     13                                                     Case No. 20CV0614
           IRVIN MUSGROVE
     14                               Plaintiff            MOTION TO BE GRANTED LEAVE TO
                                                           E-FILE IN THE US DISTRICT COURT,
     15
                                                           SOUTHERN DISTRICT OF CALIFORNIA
     16    ANGIE HANIFIN                                   AS A PRO SE PLAINTIFF.
           SUSANA SOTO
     17    OCEANSIDE HOUSING AUTHORITY                      DATE: 27 APRIL 2020
                                                            TIME:
     18                                                     CTRM: 2D
                                      Defendant             JUDGE: HON GONZALO              P CURIEL
     19
     20
           I'm the single father who's had sole custody ofmy 13 year old son, Noah, since August of 2011. I'm
     21
           also disabled with a hip in need of surgery. Therefore, manual filing would cause a great hardship for
     22
     23    me. I live in Escondido, CA at the Veteran's VillaApartments. I have Cox WIFl and I have a Lenovo

     24    Core i3 Laptop with a 2.2 GHZ processor. I also have the Adobe Acrobat 7 PDF software which I'm
     25    very familiar with. I've also familiarized myself with the CM/ECF system and I agree to follow all
     26
           rules & policies in the CM/ECF Administrative Policies & Procedures Manual.
     27
     28

                                                              2
     ,,,,
            Case 3:20-cv-00614-GPC-BLM Document 5 Filed 04/27/20 PageID.26 Page 2 of 3



 1                   DEMAND FOR JURY TRIAL (Would you like a trial by jury on all claims
 2                   pursuant to FRCP, Rule 38?)
 3                          IJYes     • No
 4
 5          I declare under penalty of perjury that the foregoing is true and correct.
 6
                    27 April 2020
 7           Date                                    Signature

 8
                                                     Printed Name
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          4
    Case 3:20-cv-00614-GPC-BLM Document 5 Filed 04/27/20 PageID.27 Page 3 of 3

t




                                         UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA

    Ir~'"'r'\us~<o'-le.-~S~)
                         --Plaintiff         )                          Case No.   -=-2_o_C_V_O_\o_\Y
                                                                                                    ______
                                             )
               VS .                          )                          DECLARATION OF SERVICE
     .1            r-
     -=>v..~ c.._&\\:u;
                        S o\:o ~u~o<1'.h}
                                       ~J)
    ()c_e.c.1'>S           D~ndant           )
                                             )                          Date Served:           , \
                                                                               '211 Afn              -i.,07.,0

    I, the undersigned declare under penalty of perjury that I am over the age of eighteen years and
    not a ru:tv to thi& action; that I served the, above n~d oersqn the fpllowing d~s.uments:
     C         \~,~ \:l.    ~    ~     .* L . .   1b ~ fuC,l.ltJt For"V-.,~ of-    S-&rv1'-'   ~,S.,.v,,01,,.),u J

    in the following manner: (check one)

     1)                    By personally delivering copies to the person served.

    2)    7By                  leaving, during usual office hours, copies in the office of the person served
                           with the person who apparently was in charge and thereafter mailing (by first-class
                           mail, postage prepaid) copies to ther person served at the place where the copies
                           were left.

    3) _ _ _ _By leaving copies at the dwelling house, usual place of abode, or usual place of
              business of the person served in the presence of a competent member of the
              household or a person apparently in charge of his office or place of business, at
              least 18 years of age, who was informed of the general nature of the papers, and
              thereafter mailing (by first-class mail, postage prepaid) copies to the person served
              at the place where the copies were left.

    4) _____By placing a copy in a separate envelope, with postage fully prepaid, for each
            address named below and depositing each in the U.S. Mail at San Diego,
           California on _ _ _ _ _ , 20 _ _ __



    Executed on




    ::ODMA\PCDOCS\WORDPERFECl\14560\2 May 5. 1999 (10:0lam)
